Citation Nr: 1450751	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-00 068A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increases ratings for a right total knee disability, currently assigned "staged" ratings of 10 percent through June 7, 2011, and 30 percent from August 1, 2012.

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1991 to May 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2010 rating decisions of a St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

From April 2, 2009 through July 31, 2009 the right knee disability was assigned a total (convalescence) rating and from June 8, 2011 through July 31, 2012, the right knee disability was assigned a 100 percent schedular rating (under4.71a, Code 5055).  Consequently, those periods are not for consideration.

The Veteran has requested a temporary total rating for convalescence following left knee surgery.  See correspondence received in July 2013.  As such matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).   See also correspondence, dated in November 2013, May 2014, and September 2014.

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

In written argument in October 2014, the Veteran's representative alleged that the Veteran's "bilateral knee instability is so severe that it necessitates the use of [a] cane" and a wheelchair.  The record reflects the Veteran was last examined by VA to assess his knee disabilities in November 2008 (i.e., prior to surgical procedures on both knees, including total knee arthroplasty (TKA) on the right).  Obviously that examination does not reflect the current status of the knee disabilities, and a contemporaneous examination is necessary.

A July 2010 rating decision denied the Veteran a TDIU rating.  Correspondence from the Veteran received in May 2011 expresses disagreement with the denial and is reasonably interpreted as a (timely) notice of disagreement with the July 2010 rating decision.  The AOJ has not issued a statement of the case (SOC) in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

The referred issue is inextricably intertwined with the issues on appeal, requiring concurrent adjudication.  However, that issue is not before the Board at this time, and will be before the Board only if the Veteran timely perfects an appeal of any decision that denies such claim.  

The case is REMANDED for the following:

1.  Secure for the record copies of the complete updated clinical records of all VA and/or private evaluations or treatment the Veteran has received for his knees since November 2008.

2.  Thereafter, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected right and left knee disabilities.  The entire record (to specifically include the evaluation and treatment records received pursuant to the request above) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  

Regarding the left knee, findings must include tests for subluxation/instability as well as range of motion studies, with notation of any further limitations due to pain, weakness, incoordination, and/or fatigue on use or with flare-ups,  Regarding the right knee, the examiner must note whether there is TKA residual severe painful motion or weakness, as well as range of motion study findings and notation of any other post-TKA residuals (e.g., painful or function-limiting scar).  

The examiner should specifically comment on the impact the knee disabilities have on the Veteran's employability, to include on sedentary employment.

The examiner must explain the rationale for all opinions.

3.  Arrange for all development necessary, adjudicate the temporary total rating claim referred above, and advise the Veteran of the decision.  Then issue an appropriate SOC addressing the claim for a TDIU rating.  The Veteran should be advised of the time afforded for perfecting his appeal, and given opportunity to do so.  If this occurs, this matter should be returned to the Board.

4.  Review the record and readjudicate the claims.  If either remains denied, issue an appropriate supplemental SOC and allow the Veteran and his representative opportunity before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  .


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

